Citation Nr: 0432295	
Decision Date: 12/06/04    Archive Date: 12/15/04

DOCKET NO.  01-07 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
nonservice-connected pension benefits in the amount of 
$12,186, to include whether the request for waiver was 
received in a timely manner. 


REPRESENTATION

Veteran represented by:  The American Legion


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The veteran served on active duty from September 1965 to June 
1967.  This case comes to the Board of Veterans' Appeals 
(Board) on appeal from an October 2000 decision of the RO's 
Committee on Waivers and Compromises, which denied the 
veteran's request for waiver of recovery of an overpayment of 
nonservice-connected pension benefits in the amount of 
$12,186, on the basis that the request was not submitted in a 
timely manner.  

In September 2001, the Board remanded the case to the RO for 
additional evidentiary development.  The case has now been 
returned to the Board for appellate consideration.  


FINDINGS OF FACT

1.  The first letter notifying the veteran of an overpayment 
of nonservice-connected pension benefits in the amount of 
$12,186 was mailed on November 7, 1999; attached to this 
notice was information advising the veteran of his rights to 
request waiver of the debt within 180 days.

2.  The veteran's request for waiver of recovery of the 
overpayment of nonservice-connected pension benefits was 
first received by the RO on June 13, 2000, more than 180 days 
following issuance of the notice of overpayment.


CONCLUSION OF LAW

The veteran's claim for waiver of recovery of an overpayment 
of nonservice-connected pension benefits in the amount of 
$12,186 was not timely filed.  38 U.S.C.A. §§ 5107, 5302(a), 
7105 (West 2002); 38 C.F.R. § 1.963(b) (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process

As an initial matter, the Board addresses the Veterans Claims 
Assistance Act of 2000 (VCAA).  See Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002)).  The VCAA, which was enacted on 
November 9, 2000, redefined the obligations of VA with 
respect to its duties to notify and assist a claimant.  For 
example, the VCAA requires VA to notify the claimant and his 
representative of any information and any medical or lay 
evidence not previously provided to the Secretary that is 
necessary to substantiate his claim.  As part of the notice, 
VA is to specifically inform the claimant and his 
representative of which portion, if any, of the evidence is 
to be provided by the claimant and which part, if any, VA 
will attempt to obtain on behalf of the claimant.  

Notwithstanding the requirements of the VCAA, the Board 
observes that claims for waiver of recovery of a debt owed to 
VA are governed by the provisions of Chapter 53 of Title 38 
of the United States Code.  This statute contains its own 
specific notice and duty to assist provisions.  The 
provisions of the VCAA, 38 U.S.C.A. § 5100 et seq. (West 
2002), are relevant to a different chapter of Title 38, and 
do not apply to this appeal.  See Barger v. Principi, 16 Vet. 
App. 132 (2002) (the duties specified in the VCAA are not 
applicable to requests for a waiver of overpayment).  

In any event, through an October 2000 letter notifying the 
veteran of the decision of the RO's Committee on Waivers and 
Compromises, and a statement of the case issued to him in 
April 2001, the RO has notified the veteran of the 
appropriate laws and regulations relating to requests for a 
waiver of recovery of an overpayment, the evidence it 
considered regarding the claim, and the reasons for its 
determination.  Additionally, prior to certification and 
transfer of the case to the Board initially in August 2001 
and finally in October 2004 for consideration, the veteran 
was given ample opportunity to submit evidence and argument 
in support of his claim, to include a personal hearing that 
he declined.  The veteran has not indicated that there is any 
existing information or evidence pertinent to his appeal that 
has not been obtained.  In short, all evidence needed for an 
equitable determination in the instant appeal has been 
obtained, and the Board's decision to proceed in adjudicating 
this claim does not prejudice the veteran in the disposition 
thereof.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

II.  Merits of Claim for Waiver of Recovery of the 
Overpayment

The record shows that, by letter in November 1996, the 
veteran was awarded nonservice-connected pension benefits, 
with payment effective on September 1, 1996.  This award was 
made based on his having no countable income.  (He had 
previously been paid service-connected disability 
compensation, but he was awarded pension benefits in lieu of 
the disability compensation because it represented the 
greater of the two benefits.)  In the November 1996 letter, 
the RO specifically informed the veteran that his pension 
benefits were based on his having no income and that it was 
his responsibility to notify VA "right away" if any of the 
following circumstances occurred:  his income changed, he 
gained a dependent, his net worth increased, or he moved.  

In a letter dated in July 1999, the RO informed the veteran 
of its proposal to reduce his pension benefits, effective 
September 1, 1996, based on evidence obtained through an 
income verification match program showing that he had 
received previously-unreported employment income beginning in 
1996.  By letter dated in October 1999, the RO notified the 
veteran that it was taking action to reduce his pension 
payments, effective September 1, 1996, due to unreported 
income that he received beginning in 1996.  The RO informed 
him that his pension award was adjusted to reflect the 
receipt of this income for the period beginning September 1, 
1996, and that he would be notified shortly of the exact 
amount of the overpayment that resulted and information 
concerning repayment.  (The RO also, as it had in July 1999, 
requested the veteran to provide additional information 
regarding employment income from 1997 through 1999, but he 
did not respond.)  VA terminated the pension benefits and 
restored service-connected disability compensation, effective 
September 1, 1996.  Thereafter, VA began recovering the 
overpayment, it appears through deductions made from his 
ongoing disability compensation payments.  

The threshold question to be answered in this case is whether 
the veteran filed a timely request for waiver of recovery of 
an overpayment of nonservice-connected pension benefits in 
the amount of $12,186. 

Under the applicable criteria, a request for waiver of an 
indebtedness under this section shall only be considered:  
(1) if it is made within two years following the date of a 
notice of indebtedness issued on or before March 31, 1983, by 
the VA to the debtor, or (2) except as otherwise provided 
herein, if it is made within 180 days following the date of a 
notice of indebtedness issued on or after April 1, 1983, by 
the VA to the debtor.  The 180 day period may be extended if 
the individual requesting waiver demonstrates to the 
Chairperson of the Committee on Waivers and Compromises that, 
as a result of an error by either the VA or the postal 
authorities, or due to other circumstances beyond the 
debtor's control, there was a delay in such individual's 
receipt of the notification of indebtedness beyond the time 
customarily required for mailing (including forwarding).  If 
the requester does substantiate that there was such a delay 
in the receipt of the notice of indebtedness, the Chairperson 
shall direct that the 180 day period be computed from the 
date of the requester's actual receipt of the notice of 
indebtedness.  38 C.F.R. § 1.963(b).  See also 38 U.S.C.A. § 
5302(a).

In this case, a notice of overpayment of nonservice-connected 
pension benefits in the amount of $12,186 was mailed to the 
veteran at an address on [redacted]  Street in Detroit, on 
November 7, 1999.  VA's Debt Management Center, located in 
St. Paul, Minnesota, certified to the RO's Committee on 
Waivers in June 2002 that its first "demand" letter was 
sent to the veteran on November 7, 1999.  It further 
certified that the demand letter contained a "Notice of 
Rights" (or information regarding the veteran's rights to 
request waiver of the debt within 180 days) and that the 
demand letter was not returned due to an incorrect address.  
Additional documentation from the Debt Management Center 
included a copy of the form letter sent to the veteran 
concerning his rights to request a waiver.  

On June 13, 2000, RO received a statement from the veteran, 
dated on June 12, 2000, indicating his desire to request a 
waiver of recovery of the overpayment.  On the form, the 
veteran indicated that he resided at an address on [redacted] 
Street in Detroit.  He also submitted a financial status 
report, which reflected that his monthly expenses exceeded 
his income.  

By decision in October 2000, the RO's Committee on Waivers 
and Compromises denied the veteran's request for waiver of 
recovery of the $12,186 overpayment because his request was 
not received within the requisite 180 days following the 
notification of indebtedness in November 1999.  It was noted 
that the overpayment was created because his pension was 
based on his having no income, whereas in actuality he had 
employment income.  In October 2000, the veteran submitted a 
statement, indicating his disagreement with the RO's 
determination.  In the statement, the veteran argued that he 
did not receive VA's notification letter due to a change of 
address.  He also argued that repayment of the debt would 
cause financial hardship (he submitted another financial 
status report to show this).  

In December 2000, VA received another statement of the 
veteran, indicating his desire for a waiver of recovery of 
the overpayment in the amount of $12,186.  He asserted that 
he was unaware that he was not permitted to work while 
receiving VA pension benefits.  He noted that currently he 
was neither employed nor in a position to repay the debt.  He 
again submitted a financial status report.  

In April 2001, the RO issued the veteran a statement of the 
case that provided the laws and regulations pertaining to the 
issue of a timely waiver request and an explanation of the 
RO's denial on the basis of a waiver request that was not 
received within the applicable time limit.  The RO received 
the veteran's substantive appeal in July 2001.   

Based on the above factual grounds, a timely request for 
waiver of recovery of the overpayment of $12,186 was not 
received by the RO within 180 days from November 7, 1999.  
The uncontroverted evidence demonstrates that the veteran's 
request for waiver was first received on June 13, 2000, 
beyond the time limit provided by law.  Even though it 
appears that the veteran had a change of address at about the 
time when VA's overpayment notification letter was issued in 
November 1999, there is no indication that such letter was 
returned as undeliverable due to incorrect address, as stated 
by the Debt Management Center.  Moreover, it is noted that 
principles of administrative regularity dictate a presumption 
that government officials have properly discharged their 
official duties.  In the absence of clear evidence to the 
contrary, the Board must presume that VA officials "properly 
discharged their official duties" by mailing notification, 
with notice of the veteran's appellate rights, to the latest 
address then of record.  See Saylock v. Derwinski, 3 Vet. 
App. 394, 395 (1992) (quoting United States v. Chemical 
Foundation, Inc., 272 U.S. 1, 14-15, 47 S.Ct. 1, 6, 71 L.Ed. 
131 (1926)).  

It has not been contended or shown that the veteran ever 
requested an extension of time to file a waiver request.  As 
discussed, the veteran instead maintains that he had a change 
of address and did not receive VA's letter notifying him of 
the overpayment and his rights to request a waiver of 
recovery of the debt.  However, there is no evidence that the 
notice letter was returned as undeliverable.  A close review 
of the claims file fails to reveal any correspondence from 
the veteran within 180 days of notification of his 
overpayment in November 1999.  Based on these facts, the 
veteran's claim with regard to the overpayment of $12,186 
must be denied on the grounds that he failed to file an 
application for waiver of recovery of that debt within the 
applicable time period as set forth in the applicable laws 
and regulations.


ORDER

As a timely claim for waiver of recovery of an overpayment of 
nonservice-connected pension benefits in the amount of 
$12,186 was not received, the appeal is denied.  



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



